Case 5:20-cv-05218-TLB Document 1   Filed 12/16/20 Page 1 of 22 PageID #: 1




                                                   20-5218 TLB
Case 5:20-cv-05218-TLB Document 1   Filed 12/16/20 Page 2 of 22 PageID #: 2
Case 5:20-cv-05218-TLB Document 1   Filed 12/16/20 Page 3 of 22 PageID #: 3
Case 5:20-cv-05218-TLB Document 1   Filed 12/16/20 Page 4 of 22 PageID #: 4
Case 5:20-cv-05218-TLB Document 1   Filed 12/16/20 Page 5 of 22 PageID #: 5
Case 5:20-cv-05218-TLB Document 1   Filed 12/16/20 Page 6 of 22 PageID #: 6
Case 5:20-cv-05218-TLB Document 1   Filed 12/16/20 Page 7 of 22 PageID #: 7
Case 5:20-cv-05218-TLB Document 1   Filed 12/16/20 Page 8 of 22 PageID #: 8
Case 5:20-cv-05218-TLB Document 1   Filed 12/16/20 Page 9 of 22 PageID #: 9
Case 5:20-cv-05218-TLB Document 1   Filed 12/16/20 Page 10 of 22 PageID #: 10
Case 5:20-cv-05218-TLB Document 1   Filed 12/16/20 Page 11 of 22 PageID #: 11
Case 5:20-cv-05218-TLB Document 1   Filed 12/16/20 Page 12 of 22 PageID #: 12
Case 5:20-cv-05218-TLB Document 1   Filed 12/16/20 Page 13 of 22 PageID #: 13
Case 5:20-cv-05218-TLB Document 1   Filed 12/16/20 Page 14 of 22 PageID #: 14
Case 5:20-cv-05218-TLB Document 1   Filed 12/16/20 Page 15 of 22 PageID #: 15
Case 5:20-cv-05218-TLB Document 1   Filed 12/16/20 Page 16 of 22 PageID #: 16
Case 5:20-cv-05218-TLB Document 1   Filed 12/16/20 Page 17 of 22 PageID #: 17
Case 5:20-cv-05218-TLB Document 1   Filed 12/16/20 Page 18 of 22 PageID #: 18
Case 5:20-cv-05218-TLB Document 1   Filed 12/16/20 Page 19 of 22 PageID #: 19
Case 5:20-cv-05218-TLB Document 1   Filed 12/16/20 Page 20 of 22 PageID #: 20
Case 5:20-cv-05218-TLB Document 1   Filed 12/16/20 Page 21 of 22 PageID #: 21
Case 5:20-cv-05218-TLB Document 1   Filed 12/16/20 Page 22 of 22 PageID #: 22
